NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VICTOR ROSS,
C'laimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7025
Appea1 from the United States Court of Appea1s for
Veterans Claims in case no. 09-963, Judge A1an G. Lance,
Sr.
ON MOTION
ORDER
Upon consideration of the appel1ant’s motion for a 60-
day extension of time, until l\/fay 14, 2011, to file his brief
lT IS ORDERED THATZ
The motion is granted No further extensions should
be anticipated

ROSS V. DVA
2
FoR THE CoURT
 1 4  /s/ Jan Horbal},[
Date J an Horbaly
cc: Matthew J. Dowd, Esq.
Clerk
Renee Gerber, Esq. FgLEo
1321
u.s. com or APPEA1.s rel
ms renew cannon
MiAR 1 4 2011
.IAN HORBALY
CLEHi